Citation Nr: 1309165	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for an arthrolumbosacral strain prior to January 26, 2009, and in excess of 20 percent since January 26, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which increased the Veteran's disability rating for an arthrolumbosacral strain to 10 percent, effective September 29, 2006.  The Veteran filed a notice of disagreement (NOD) with that determination in June 2007, and timely perfected his appeal in April 2009.  Subsequently, in a December 2009 rating decision, the RO increased the Veteran's disability rating for an arthrolumbosacral strain to 20 percent, effective January 26, 2009.  

The Board notes that the Veteran also submitted a June 2007 NOD for the April 2007 denial of service connection for anxiety and depression, and an April 2009 SOC was issued.  However, when submitting the April 2009 Substantive Appeal, the Veteran specifically noted that he only wished to appeal the rating assigned for his arthrolumbosacral strain.  In December 2009, the Veteran submitted a statement clarifying that he wished to continue an appeal for his back condition and anxiety and depression.  However, this statement was not submitted within 60 days of the April 2009 SOC, or within the remainder of the one-year period from the date of the letter notifying him of the action he appealed.  Therefore, the December 2009 statement is not considered timely as a substantive appeal.  Consequently, the April 2007 denial of the claim of service connection for anxiety and depression became final.  Additionally, the Board points out that in a "revised" December 2009 Substantive Appeal, the Veteran again noted that he wished to only appeal the issue of an arthrolumbosacral strain. 

Because the April 2007 Board decision is now final, the Board interprets the Veteran's statements as an implicit new and material evidence claim of service connection for anxiety and depression.  See 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1105 (2012).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

Lastly, the Veteran requested a Video Conference Hearing on the April 2009 Substantive Appeal.  However, prior to the hearing being scheduled, the Veteran submitted a February 2011 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.702(e) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating for an arthrolumbosacral strain. 

The Veteran was last afforded a VA examination in August 2009 in order to establish the severity of his service-connected lumbar spine disability.  In a July 2010 statement, the Veteran reported that his back still gave him a lot of trouble and that he tried everything from steroid shots to nerve blocks.  He reported such symptoms as aches, spasms, and trouble sleeping.  Additionally, in a January 2011 statement, the Veteran's representative noted that the Veteran believed he should receive a rating in excess of 20 percent for his lumbar spine condition due to his increased pain, back spasms, and flare-ups.  The Veteran also submitted a July 2010 nerve conduction study that showed the presence of mild sensorimotor polyneuropathy with both axonal and demyelinating characteristics.  

In this particular case, the August 2009 VA examination and July 2010 nerve conduction study are too remote in time to address the current severity of the Veteran's service-connected lumbar spine disability and the residuals thereof.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the Board notes that a remand is necessary to obtain any outstanding private treatment records.  The record reflects that the Veteran was receiving periodic private treatment for his claimed lumbar spine condition through March 2009.  Additionally, the Veteran submitted a July 2010 private nerve conduction study.  It is unclear to the Board whether the Veteran received treatment for his claimed conditions after that date.  Because it appears that there may be outstanding private medical records dated after March 2009 that may contain information pertinent to his claim, those records are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his arthrolumbosacral strain.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2)  Additionally, the Veteran should be scheduled for a new VA spine examination to determine the current level of severity of his arthrolumbosacral strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should discuss the Veteran's neurological pathology related to his service-connected arthrolumbosacral strain.  Additionally, the examiner should note whether any neurological pathology related to his service-connected arthrolumbosacral strain is mild, moderate, or severe.  The examiner should review and discuss the July 2010 nerve conduction study report.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC/RO should readjudicate the Veteran's claim.  If the claim remains denied, the AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


